DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persinger et al. (US 2019/0040917 A1).
RE claim 1, Persinger teaches a rotor assembly (Figs.2-4) comprising: a rotor 203 (Figs.2, 3 and ¶ 15); a rotor carrier 201 supporting the rotor 203; at least one spacer 202 arranged on a side (axial side) of the rotor 203 (Fig.3); and a diaphragm spring 204 including a first end (E1) (see annotated Fig.3A below) formed on a radially outer end of the diaphragm spring 204 that engages against the at least one spacer 202 (Fig.3), and a second end (E2) (at finger 206) formed on a radially inner end of the diaphragm spring 204 that engages against the rotor carrier 201 (see Figs.3, 4 and ¶ 30 for finger 206 locked with rotor carrier).
[AltContent: arrow][AltContent: textbox (Second end (E2))][AltContent: arrow][AltContent: textbox (First end (E1))]
    PNG
    media_image1.png
    512
    279
    media_image1.png
    Greyscale


RE claim 2/1, Persinger teaches the first end (E1) of the diaphragm spring 204 includes a base rim (204) (see Fig.4) and the second end (E2) of the diaphragm spring includes a plurality of fingers 206 (Fig.4).

RE claim 3/2, Persinger teaches the plurality of fingers 206 are uniformly spaced apart from each other and are arranged around an entire circumference of the diaphragm spring 204 (Fig.4).

RE claim 5/1, Persinger teaches the rotor carrier 201 includes a groove (where fingers 206 are inserted, see Fig.4) defining an end face that is configured to engage the second end (E2) of the diaphragm spring 204.

RE claim 11/1, Persinger teaches the at least one spacer 202 includes a secondary spacer 202 arranged between an outer surface of the rotor and an inner surface of the rotor carrier 201 (see Fig.3).

RE claim 12/1, Persinger teaches the at least one spacer 202 contacts: (i) a surface of the rotor 203 (Fig.3A), and (ii) a surface of the first end of the diaphragm spring 204 (Fig.3A).

RE claim 13/1, Persinger teaches the diaphragm spring 204 has a uniform thickness (see Figs.3, 4).

RE claim 14/1, Persinger teaches the rotor 203, the rotor carrier 201, and the at least one spacer 202 are retained with each other via a biasing force provided by the diaphragm spring 204 (Fig.3 and ¶ 24).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Persinger in view of Despres (US 4648499).
RE claim 4/2, Persinger has been discussed above. Persinger does not teach the plurality of fingers includes more than twenty fingers.
Despres evidenced that diaphragm spring with more than twenty fingers 28 is well-known in the art (see Fig.2). The amount of finger can be increase/decrease to optimize elastic force.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persinger by having the plurality of fingers includes more than twenty fingers, as taught by Despres, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Persinger in view of Heyder (US 2007/0257569 A1).
RE claim 9/1, Persinger has been discussed above. Persinger does not teach the diaphragm spring has a single curvature when viewed in a circumferential cross-section.
Heyder suggest that the diaphragm spring can have straight shape or curvature shape (Figs.3, 4). The shape of the spring can be adjusted to optimize the compression force of the spring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Persinger by having the diaphragm spring has a single curvature when viewed in a circumferential cross-section, as taught by Heyder, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The previous indicated allowability of claims 2-5 and 11-13 are withdrawn in view of the amendment filed on 06/23/2022 and newly discovered reference(s) as noted above.
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 6/1, the prior-art does not teach, inter alia, the at least one spacer includes a shoulder configured to engage the first end of the diaphragm spring.
Claims 7 and 8 are allowable for their dependency on claim 6.
RE claim 10/1, the prior-art does not teach, inter alia, in an assembled condition in which the first end of the diaphragm spring is engaged with a tapered shoulder of the at least one spacer and the second end of the diaphragm spring is engaged with an end face of a groove of the rotor carrier, an angle of 105 degrees-120 degrees is defined between the first end and the second end of the diaphragm spring.

Claims 15-20 are allowed.
RE claim 15, the prior-art does not teach a rotor assembly comprising: a rotor; a rotor carrier configured to support the rotor; a first spacer abutting a first surface of the rotor; a second spacer abutting a second surface of the rotor; and a diaphragm spring including a first end formed as a continuous circular rim and a second end including a plurality of fingers extending around an entire periphery of the diaphragm spring and being spaced apart from each other, wherein the first end abuts an angled contact surface on a shoulder formed on the first spacer, and the second end abuts an end face of a groove of the rotor carrier 
Claims 16-20 are allowable for their dependency on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834